Citation Nr: 1711231	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  12-16 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a colonoscopy and bowel perforation repair surgery, claimed as due to Department of Veterans Affairs (VA) lack of proper care/negligence in providing a colonoscopy in December 2008.

2.  Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May to August 1974 and from August 1978 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the VA Regional Office (RO) in Columbia, South Carolina, which denied, in pertinent part, the Veteran's claims of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a colonoscopy and bowel perforation repair surgery, claimed as due to VA lack of proper care/negligence in providing a colonoscopy in December 2008 (which was characterized as residuals of bowel perforation during colonoscopy procedure (claimed as stomach pain and bloating, hard to breathe, and scarring from navel to groin)) ("1151 claim"), and entitlement to service connection for a gastrointestinal disability (which was characterized as chronic digestive disability (claimed as stomach pains and bloating)).  The Veteran disagreed with this decision in October 2011.  He perfected a timely appeal in June 2012.  A Travel Board hearing was held at the RO in August 2015 before a Veterans Law Judge (VLJ) and a copy of the hearing transcript has been added to the record.  After the VLJ who held the August 2015 hearing subsequently retired from the Board, the Veteran was offered an opportunity to have another Board hearing before a different VLJ.  He declined another Board hearing in February 2017 correspondence.

In December 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed the AOJ to obtain an opinion on the Veteran's 1151 claim.  This opinion was obtained in March 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a gastrointestinal disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The record evidence shows that the Veteran's residuals of a colonoscopy and bowel perforation surgery were not proximately due to or the result of VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation for residuals of a colonoscopy and bowel perforation surgery, claimed as a result of a VA colonoscopy in December 2008, under the provisions of 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA's duty to notify was satisfied by letters dated in June 2010 and in May 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Board notes that the record evidence includes VA treatment records of his December 2008 colonoscopy and bowel perforation surgery and a medical opinion dated in March 2016 concerning the contended causal relationship between the Veteran's VA colonoscopy in December 2008 and residuals of a colonoscopy and bowel perforation surgery which allegedly resulted from this treatment.  Having reviewed this evidence, the Board finds that all of it constitutes competent, non-speculative evidence regarding the claimed etiology of the Veteran's residuals of a colonoscopy and bowel perforation surgery.  

The Board acknowledges that, in a July 2016 appellate brief, the Veteran's service representative contended that remand was required because the March 2016 VA clinician did not review the Veteran's lay statements and medical records from an unidentified private specialist.  Having reviewed the record evidence, the Board concludes that the service representative's argument is not persuasive.  First, the March 2016 VA clinician specifically noted that she had reviewed the entire claims file, to include the Veteran's lay statements of record, in preparing her opinion.  Second, the representative appears to misunderstand the Veteran's reference to being seen by a "specialist" for problems of stomach pain and bloating following his 2008 colonoscopy (statements which the Veteran made when he filed his 1151 claim in February 2010).  The Veteran subsequently testified before the Board in August 2015 that he only was treated by the VA health care system for all of his gastrointestinal complaints.  He also testified that he had no medical records outside of the VA health care system.  See Board hearing transcript dated August 17, 2015, at pp. 3-4.  Thus, any "specialist" the Veteran may have seen for treatment of stomach pain and bloating was a VA clinician and all of his VA treatment records were obtained and reviewed by the March 2016 VA clinician in preparing her opinion.  The Board notes that a remand to obtain an addendum to the March 2016 opinion would serve no purpose but to delay further the adjudication of the Veteran's 1151 claim with no benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

Thus, the Board concludes that another examination or opinion is not required even under the low threshold of McLendon.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

1151 Claim

The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151 for residuals of a colonoscopy and bowel perforation surgery.  He specifically contends that he experienced residuals of a colonoscopy as a result of VA lack of proper care/negligence following a December 2008 colonoscopy at a VA Medical Center.  He also contends that, but for the negligence of VA surgeons in performing a colonoscopy in December 2008, he would not have required bowel perforation surgery immediately thereafter or experienced subsequent disabling residuals of a colonoscopy and bowel perforation surgery.

Laws and Regulations

The appropriate legal standard for claims for compensation under 38 U.S.C.A. § 1151 filed on and after October 1, 1997, as in this case, provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).  From the plain language of this statute, it is clear that, to establish entitlement to benefits under 38 U.S.C.A. § 1151, all three of the following factors must be shown: (1) disability/additional disability, (2) VA hospitalization, treatment, surgery, examination, or training was the cause of such disability, and (3) there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 relating to section 1151 claims was promulgated for claims filed on or after October 1, 1997, such as this claim.  See 69 Fed. Reg. 46,426 (2004) (codified as amended at 38 C.F.R. § 3.361 (2016)). In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  See 38 C.F.R. § 3.361(c)(1).

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  See 38 C.F.R. § 3.361(d).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a colonoscopy and bowel perforation repair surgery, claimed as due to VA lack of proper care/negligence in providing a colonoscopy in December 2008.  The Veteran contends that, but for VA negligence in providing him with a colonoscopy in December 2008, he would not have required bowel perforation surgery immediately thereafter or experienced significantly disabling residuals of a colonoscopy.  The record evidence does not support his assertions.  It shows instead that the Veteran's alleged residuals of a colonoscopy and bowel perforation surgery (complaints of gastroesophageal reflux disease (GERD), bloating, and stomach pain) are not related to his colonoscopy.  For example, the surgical records from the Veteran's December 10, 2008, colonoscopy document that he signed an informed consent form prior to this procedure which advised him that the potential risks or complications from this procedure included a perforation or tear through the colon wall which might require surgery.  The colonoscopy was normal until retroflexion when a bowel perforation occurred and the colonoscope was withdrawn immediately.  Intravenous Zosyn infusion began immediately as well.  Following a consultation with surgery, the Veteran then had an emergent laparotomy on December 10, 2008, to repair the colonoscopic perforation for which he also signed an informed consent form.  The Veteran's appendix was removed surgically at the time of his emergent laparotomy.

On follow-up VA outpatient treatment on December 22, 2008, the Veteran reported that he was doing well at home and his appetite and bowel function were normal.  Although he was concerned about the hardness and pain of the surgical incision scar, he was advised that this was a normal part of the healing process.  The assessment was status-post celiotomy for colon perforation.  The Veteran's status and the assessment were unchanged on subsequent VA outpatient treatment in January 2009.

The Veteran's SSA records consist of duplicate copies of his VA outpatient treatment records and examination reports.  These records show that he is in receipt of Social Security disability for arthritis and hepatitis C.

The Veteran's more recent VA outpatient treatment records document an ongoing history of and treatment for multiple substance abuse, including alcohol, crack cocaine, and heroin dependence.  These records also indicate that he is on medication for acid reflux although he has denied experiencing acid reflux on multiple VA outpatient treatment visits.

In a March 2016 opinion, a VA clinician opined that there was no evidence of negligence, carelessness, lack of skill, or poor judgment in treating the Veteran following his December 2008 colonoscopy which resulted in a bowel perforation requiring surgical repair.  She also opined that none of the Veteran's current gastrointestinal complaints were caused by his colonoscopy or bowel perforation surgical repair in 2008.  The rationale for these opinions was that the Veteran's reported gastrointestinal symptoms of reflux, constipation, bloating, and abdominal pain (which he attributed to residuals of his December 2008 colonoscopy and bowel perforation surgery) preceded his colonoscopy and bowel perforation surgical repair and any side effects of a surgical repair in the lower gut was not associated with any symptoms in the upper gut aside from the Veteran's own stronger multiple risk factors for gastrointestinal complaints.  And none of the Veteran's noted gastrointestinal problems would be considered risk factors for a colonoscopy.  

The March 2016 VA clinician also stated that the Veteran was screened carefully for risk factors prior to the colonoscopy and signed an informed consent which advised him that the risks included bowel perforation and his bowel perforation "was noted immediately and appropriate surgical intervention began timely, thus minimizing further complications."  This clinician noted that the Veteran's bowel perforation occurred "at the most common site for all perforations to occur."  This clinician concluded that the VA clinician who conducted the Veteran's December 2008 colonoscopy followed the standard of practice in case of a bowel perforation "and exercised a degree of care that would expected of a reasonable health care provider."  

The March 2016 VA clinician also noted the Veteran's co-morbid conditions for gastrointestinal complaints, including a long history of multiple substance abuse (cocaine, heroin, alcohol, amphetamines), hypertension, hepatitis B and C, and syphilis.  The Veteran's medical conditions required a class of drugs for treatment which caused or worsened GERD because they relaxed the esophageal sphincter and potentially worsened symptoms associated with a hiatal hernia.  His alcoholism and history of smoking also affected the gastrointestinal tract.  

With respect to the assertion by the Veteran that the surgical removal of his appendix at the time of his bowel perforation surgical repair constituted negligence, the March 2016 VA clinician finally opined that an appendix had no effect on a gastrointestinal tract unless adhesions were present.  And no adhesions were present on the Veteran's appendix although it was noted to be abnormal at the time of its removal in order to avoid post-surgical complications.

Despite the Veteran's assertions to the contrary, the record evidence clearly shows that any current gastrointestinal residuals (which he characterized as abdominal pain, bloating, reflux, and constipation) are not related to or a consequence of his December 2008 colonoscopy and bowel perforation repair surgery.  It shows instead that, following these surgical procedures in December 2008, the Veteran's appetite and bowel function returned to normal.  The March 2016 VA clinician specifically opined that the Veteran's other known risk factors for gastrointestinal problems, to include a long history of smoking, alcohol abuse, and multiple substance abuse, affected his gastrointestinal tract rather than either of the December 2008 surgeries.  This clinician also opined that there was no evidence of negligence, carelessness, lack of skill, or poor judgment in treating the Veteran following his December 2008 colonoscopy which resulted in a bowel perforation requiring surgical repair.  She finally opined that none of the Veteran's current gastrointestinal complaints were residuals of his December 2008 colonoscopy and bowel perforation repair surgery.  All of the March 2016 VA clinician's opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which supports granting his 1151 claim.  In summary, the Board finds that the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a colonoscopy and bowel perforation repair surgery, claimed as due to VA lack of proper care/negligence in providing a colonoscopy in December 2008, must be denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a colonoscopy and bowel perforation repair surgery, claimed as due to VA lack of proper care/negligence in providing a colonoscopy in December 2008, is denied.


REMAND

The Veteran also contends that he experiences a current gastrointestinal disability (which he characterizes as stomach pain, bloating, and GERD) that is related to active service.  Having reviewed the record evidence, the Board concludes that additional development is required before the underlying claim can be adjudicated on the merits.

The record evidence indicates that, following a upper gastrointestinal series in June 2005, a small hiatal hernia and possible reflux esophagitis were noted.  The Veteran's VA outpatient treatment records also indicate that he is on medication for acid reflux although he has denied experiencing any acid reflux on multiple outpatient treatment visits.  The March 2016 VA clinician noted that the Veteran had current complaints of reflux, constipation, and abdominal pain although none of these complaints were related to the December 2008 colonoscopy.  The Board acknowledges that the presence of a mere symptom (such as reflux, constipation, or abdominal pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  It appears that the AOJ denied this claim, in part, on the lack of a chronic gastrointestinal disability.  This determination is in error, however, as the Board notes that service connection may be granted if there is a disability (whether or not chronic) at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  To date, the Veteran has not been scheduled for an examination to determine the nature and etiology of a gastrointestinal disability.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of any current gastrointestinal disability. 

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA health care providers who have treated him for a gastrointestinal disability since his separation from service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his claimed gastrointestinal disability.  The claims file and a copy of this remand must be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any gastrointestinal disability experienced by the Veteran at any time during the pendency of this appeal, if possible.

Based on a review of the claims file and the Veteran's statements regarding his condition, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any gastrointestinal disability is related to active service or any incident of service.  A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


